DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims, received on 4/26/22, the previous 112f claim interpretations are withdrawn as the examiner believes there is sufficient structure to avoid the 112f interpretation.
Based on the amended claims, the previous 112b rejections are withdrawn.
In regards to the amended claims and remarks, received on 4/26/22, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 1-20 are pending with claims 1-17 being examined and claims 18-20 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, and 5-6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 5 have been amended to recite “a cleaning liquid dispenser”, and “concentrically rotate”, respectively.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “a cleaning liquid dispenser” or “concentrically rotate” exists in the disclosure.   Applicants refer to a cleaning unit 335, which is a structure which has a hole and liquid flow paths (see [106] and Fig. 8 of the instant specification), but there is no discussion of a specific “dispenser” tied to a cleaning process or the cleaning unit.  Further, the examiner finds no discussion of “concentrically” in the disclosure. Thus, the limitation “a cleaning liquid dispenser” and “concentrically rotate” is considered new matter. For purposes of examination, the examiner will interpret the cleaning dispenser to be a hole with liquid flow paths as disclosed by the instant specification. Claim 6 is rejected based on further claim dependency.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan Maccura Biotechnology (Translation of CN 107144699; hereinafter “Sichuan”; already of record) in view of Hirami et al (US 20170219617; hereinafter “Hirami”; already of record).
As to claim 1, Sichuan teaches a sample analyzer (Sichuan; Figs. 1-8 [8]) comprising: 
a suction unit comprising a suction nozzle configured to suction a sample in a sample container through a stopper installed in an opening of the sample container (Sichuan teaches suction unit 1 with a needle; [42]); 
a rack transport unit configured to transport a sample rack holding a plurality of first sample containers along a transport path, and sequentially position the first sample containers, while held in the sample rack, on the transport path which moves under a suction position (Sichuan teaches rack transport unit 4 which moves along a transport path and positions the rack at various positions along the transport path, including under the suction position 101; Fig. 1, 4 [43, 52]. The rack transport device of Sichuan would transfer the tubes in the rack in a sequential manner to be suctioned as the entire point of each of the tubes set into the analysis device of Sichuan is to be suctioned and analyzed by the devices shown in figures 1-2 of Sichuan.); 
a sample transport unit in which a second sample container other than the first sample containers transported by the rack transport unit is received, the sample transport unit configured to transport the installed sample container from a sample receiving position to the suction position provided on the transport path, where the sample transport unit comprising a holding member configured to hold the second sample container (Sichuan teaches sample transport unit 3/302 which moves a sample container to suction position 101; [44, 46, 50]); 
a measurement unit configured to measure a sample suctioned by the suction nozzle from one of the first sample containers positioned at the suction position or the second sample container positioned at the suction position; and an analysis computer configured to analyze the sample based on a measurement result of the measurement unit (Sichuan teaches an analysis and detection unit and a controller, which all function as the analyzer to measure/analyze the sample; [4, 46, 50, 52]); and
a controller configured to control the suction unit to suction the sample in the one of the first sample containers held by the sample rack at the suction position and to control the suction unit to suction the sample in the second sample container at the suction position (Sichuan teaches a controller which suctions both the first and second sample containers at the suction position; ; [4, 46, 50, 52] Fig. 1). 
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Sichuan does not specifically teach that the rack transport unit positions the sample containers held in the sample rack at the suction position provided on the transport path where the suction nozzle is located.  However, Hirami teaches the analogous art of a sample analyzer (Hirami; Fig. 2) with a rack transport unit which sequentially positions each sample container held by the sample rack at a suction position by the suction nozzle (Hirami teaches transport unit 103 which moves the rack to suction position 111 where the container held by the rack is suctioned by suction nozzle 110; Fig. 2 [40, 43, 44, 73]. Hirami teaches that each sample container in the rack is aspirated sequentially one after another at the dispensing position; [44]. Further, the rack transport device of Hirami would transfer the tubes in the rack in a sequential manner to be suctioned as the entire point of each of the tubes set into the analysis device of Hirami is to be suctioned and analyzed by the devices shown in figure 2 of Hirami). It would have been obvious to one of ordinary skill in the art to have modified the rack transport unit and suction nozzle of Sichuan to have moved the container, using the rack transport unit, directly to the suction position and to use the suction nozzle to suction out of the container in the rack as in Hirami because Hirami teaches that it is well known to use a rack transport device to directly move a sample rack to a suction position at which the suction nozzle aspirates the sample (Hirami; Fig. 2 [40, 43, 44]).  Further, one of ordinary skill in the art would have found it obvious to have simplified the device of Sichuan by removing the additional tube transport device 2/202 which moves the tube from the rack to the suction position of Sichuan by just directly moving, using the rack transport unit, the rack holding the tube to the suction position for suctioning by the suction nozzle as in Hirami because this would create a simplified device with less moving parts while achieving the same function of aspirating from the tube in the sample rack, and further would provide the advantage of saving time by not having to remove/replace the tubes from/to the rack as they are undergoing suction.
As to claim 14, modified Sichuan teaches the sample analyzer according to claim 1, wherein the suction nozzle comprises a nozzle having a pointed tip (Sichuan teaches suction unit 1 with a needle; [42]).  
As to claim 15, modified Sichuan teaches the sample analyzer according to claim 1, wherein the rack transport unit transports the sample rack holding the first sample containers each containing a normal sample along the transport path, and positions the sample container held by the sample rack at the suction position (The modification above in claim 1 teaches the sample rack moving to the suction position by the rack transport unit.  Although intended use, Sichuan teaches that the samples in the rack are normal/conventional samples; [51]); and the second sample container containing a priority sample requiring analysis prior to the normal sample is sensed as being installed in the sample transport unit, and the sample transport unit transports the second sample container to the suction position (Sichuan teaches samples moved by the sample transport unit are emergency/priority samples; [44, 46, 48, 50]).  
As to claim 16, modified Sichuan teaches the sample analyzer according to claim 15 wherein when analyzing the priority sample, the sample transport unit transports the priority sample to the suction position after the sample rack positioned at the suction position is retracted from the suction position by the rack transport unit (“When” analyzing the priority sample does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Further, although functional, Sichuan teaches the sample transport moving to the suction position, where the rack from the modification of Sichuan in claim 1 would need to be moved in order for the emergency sample to be positioned at the suction position.).  
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Katsumi et al (US 20120045366; hereinafter “Katsumi”; already of record).
As to claims 2 and 3, modified Sichuan teaches the sample analyzer according to claim 1, and the first sample containers and the second sample container positioned at the suction position by the suction nozzle (see above).
Modified Sichuan does not specifically teach a pressing member provided above the sample container positioned at the suction position, the pressing member fixedly positioned to restrict upward movement of the sample container; and a cleaning dispenser provided on the pressing member for cleaning an outer surface of the suction nozzle.  However, Katsumi teaches the analogous art of a suction unit which suctions from a sample container (Katsumi; Fig. 2, 5, 14-16) with a pressing member provided above the sample container positioned at the suction position, the pressing member fixedly positioned to restrict upward movement of the sample container; and a cleaning dispenser provided on the pressing member for cleaning an outer surface of the suction nozzle (Katsumi teaches the portion of 48 which presses down on the cap as the pressing member, and also teaches a cleaning dispenser as the portion of 48 which provides washing fluid to wash the nozzle; [33, 83-86, 90], Fig. 2, 5, 14-16).  It would have been obvious to one of ordinary skill in the art to have modified the suction nozzle for suctioning the first sample containers and the second sample container of modified Sichuan to include the pressing member and cleaning unit of Katsumi because Katsumi teaches that the pressing unit prevents bouncing and backlash of the sample container (Katsumi; [33]) and because the cleaning unit enables the probe to be cleaned between samples so as to decrease contamination (Katsumi; [33, 83-86, 90]).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Steinert, C (US 20170097370; hereinafter “Steinert”; already of record).
As to claim 4, modified Sichuan teaches the sample analyzer according to claim 1, wherein the sample transport unit comprises a holding member configured to hold the sample container, and to receive the second sample container in a receiving position (Sichuan teaches holding member as 3/302; Figs. 1-3), and a drive unit configured to move the holding30 member in a horizontal direction to transport the sample container to the suction position (Sichuan teaches moving the holding member in a horizontal direction to the suction position; [44, 46, 50]).  
Sichuan does not specifically teach that the holding member is rotated by a rotation drive unit to move the sample container t30o the suction position.  However, Steinert teaches the analogous art of an analyzer (Steinert; [8, 10] Fig. 1) and a holding member is rotated by a rotation drive unit to move the sample container t30o the suction position (Steinert teaches holding member 108/126 which enables a user to place a sample and then rotates about 180 degrees to be suctioned by the suction unit 112; see figures 5 and 12, and also all of Figs. 3-12 and 13-16, [9-10, 70, 71, 74, 81, 83, 87, 88]. The examiner notes that the rotating of the device of 108 is rotational around axis 122 which is sufficient to serve as the drive unit).  It would have been obvious to one of ordinary skill in the art to have modified the sample transport unit and holding member which moves containers to a suction position of modified Sichuan to be a rotating member as in Steinert because Steiner teaches that the rotary holding member is a simple and well-known transport device which holds and moves multiple containers to a suction position (Steinert; [9, 88]).
As to claim 5, modified Sichuan teaches the sample analyzer according to claim 4, wherein the sample transport unit comprises a rotation shaft configured to concentrically rotate the holding member to the suction position on the transport path (The modification of the holding member of modified Sichuan to be a rotating member as in Steinert has already been discussed above in claim 4.  Sichuan teaches that the suction unit is on the transport path.  Steiner teaches holding member 126 is formed on the opposite side of rotating shaft which is shown as axis 122 relative to the suction position at suction unit 112; Fig. 5).  
As to claim 6, modified Sichuan teaches the sample analyzer according to claim 5, wherein a shape of the holding member in a plan view includes an arc centered on the rotation shaft (The modification of the holding member of modified Sichuan to be a rotating member as in Steinert has already been discussed above in claim 4.  Steinert teaches the holding member as an arc; see figures 5 and 12, and also all of Figs. 3-12 and 13-16).  
As to claim 7, modified Sichuan teaches the sample analyzer according to claim 1, with a container holding part, configured to hold the second sample container, formed on the holding member (see claim 1 above).
Modified Sichuan does not specifically teach a plurality of container holding parts. However, Steinert teaches the analogous art of an analyzer (Steinert; [8, 10] Fig. 1) and a holding member that includes a plurality of container holding parts (Steinert teaches holding member with multiple container holding parts 108/126 which enables a user to place a sample to be suctioned by the suction unit 112; see figures 5 and 12, and also all of Figs. 3-12 and 13-16, [9-10, 70, 71, 74, 81, 83, 87, 88]).  It would have been obvious to one of ordinary skill in the art to have modified the sample transport unit and holding member which moves the second sample container, in a container holding part, to the suction position of modified Sichuan to include multiple container holdings as in Steinert because Steiner teaches that it is well-known to moves multiple containers, each in a holding part on a holding member, to a suction position (Steinert; [9, 88]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami/Steinert in view of Hamada et al (US 20090325274; hereinafter “Hamada”; already of record).
As to claim 8, modified Sichuan teaches the sample analyzer according to claim 4, with the sample transport unit that transports the second sample container held by the holding member, and is received in the receiving position (see above).
Modified Sichuan does not specifically teach a detector that detects that the sample container is held by the holding member.  However, Hamada teaches the analogous art of an analyzer (Hamada; Fig. 1, 3) with a detection unit that detects that the sample container is held by the holding member (Hamada teaches sensors 26/36 and 45 which detect the presence of the sample container in the holding section; [42, 59, 71, 74, 77, 97-98]).  It would have been obvious to one of ordinary skill in the art to have modified the sample transport unit transporting a container in the container holding member of modified Sichuan to have included a detection unit as in Hamada because Hamada teaches that the presence detector enables the analyzer to confirm a container is in the correct location prior to proceeding with suction (Hamada; [97-98]).
As to claim 9, modified Sichuan teaches the sample analyzer according to claim 8, wherein the detector is coupled with the sample transport unit such that the sample transport unit transports the sample container held by the holding member to the suction position in response to a detection by the detection unit that the sample container is held by the holding member (The modification of the holding member of modified Sichuan to include the detection unit for detection sample container presence of Hamada has already been discussed in claim 8, where this modification results in the claimed structure. Although functional, Hamada teaches that after detecting the presence, that the holding member is moved to the pipette for suction; [97-98]).  
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Nagai et al (US 20120195812; hereinafter “Nagai”; already of record).
As to claims 10 and 12, modified Sichuan teaches the sample analyzer according to claim 1 with the sample transport unit (see above).
Modified Sichuan does not specifically teach a cover that covers the sample transport unit when in a closed position, the sample transport unit being enabled to transport the sample container from the receiving position to the suction position in response to the cover being in the closed position; and that the cover includes a transparent member through which a position of the sample container is visible. However, Nagai teaches the analogous art of an analyzer (Nagai; title, fig. 1) with a transparent cover that covers the sample transport unit when in a closed position, the sample transport unit being enabled to transport the sample container from the receiving position to the suction position in response to the cover being in the closed position (The examiner notes that “when” the cover is in the closed position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Nagai teaches cover 404 which is transparent and covers the sample transport unit 310, and where the cover is closed that automated transport occurs; Figs. 1-3 [63, 64, 118, 119]).  It would have been obvious to one of ordinary skill in the art to have covered the sample transport unit of modified Sichuan with a transparent cover as in Nagai because Nagai teaches that a transparent cover enables visible monitoring (Nagai; [64]) and that the cover prevents the machine from operating when open (Nagai; [119]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami/Nagai in view of Oonuma et al (US 20140241945; hereinafter “Oonuma”; already of record).
As to claim 11, modified Sichuan teaches the sample analyzer according to claim 10, with the cover (see above).
Modified Sichuan does not specifically teach a lock mechanism that locks the cover. However, Oonuma teaches the analogous art of an analyzer (Oonuma; title, fig. 1) with a lock mechanism that locks the cover (Oonuma; Figs. 4, 6 [45]).  It would have been obvious to one of ordinary skill in the art to have modified the cover of modified Sichuan to include a lock mechanism as in Oonuma because Oonuma teaches that the lock prevents the operator from carelessly opening the cover during operation (Oonuma; [45]). 
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sichuan/Hirami in view of Hamada et al (US 20090325274; hereinafter “Hamada”; already of record).
As to claim 13, modified Sichuan teaches the sample analyzer according to claim 1 (see above).
Modified Sichuan does not specifically teach a notification unit that notifies that the sample transport unit is in operation.  However, Hamada teaches the analogous art of an analyzer (Hamada; Fig. 1, 3) with a notification unit that notifies that the sample transport unit is in operation (Hamada teaches that after pushing a button, that the sample transport unit/specimen setting portion is moved S102 followed by displaying a notification on a screen to a user S103/S104 showing that the sample transport unit is in operation; [97] Fig. 21).  It would have been obvious to one of ordinary skill in the art to have modified the analyzer of modified Sichuan to have included a notification unit as in Hamada because Hamada teaches that the notification unit enables information on the processing to be easily presented to a user while also enabling the user to control the automated device (Hamada; [97] Fig. 21).
As to claim 17, modified Sichuan teaches the sample analyzer according to claim 1, with the sample container positioned at the suction position (see above). 
Modified Sichuan does not specifically teach a reading unit that reads sample information from each of the first sample containers or the second sample container.  However, Hamada teaches the analogous art of an analyzer (Hamada; Fig. 1, 3) with a reading unit that reads sample information from each sample container (Hamada teaches barcode readers 256/356 and 44; [49, 64, 71, 74, 76]).  It would have been obvious to one of ordinary skill in the art to have modified the suction position of modified Sichuan to have included a reading unit to identify the sample as in Hamada because Hamada teaches that the reading unit can be used to ID each specimen such that the analysis result can be managed (Hamada; [64, 76]).
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered, and although they are towards the amended claims and not the current rejection, the arguments are not persuasive. 
Applicant’s argue on page 9 of their remarks that neither Sichuan nor Hirami teach or suggest a rack transport unit configured to transport a sample rack holding a plurality of first sample containers along a transport path, and sequentially position the first sample containers while in the sample rack at a suction position provided on the transport path where the suction nozzle is located, and a sample transport unit configured to transport the second sample container from a sample receiving position to the suction position provided on the transport path. Neither of these references teach or suggest sequentially position the first sample containers while in the sample rack at a suction position provided on the transport path and also transport the second sample container from a sample receiving position to the suction position provided on the transport path.
The examiner respectfully disagrees. First, the examiner notes that applicants have not taken into account the citations for the references provided, and have not discussed why the cited references do not teach the claims.  Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Additionally, the examiner notes that applicants are arguing against each of the references individually without taking into account the modification that was made using the references.  Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the examiner maintains that the prior art of Sichuan and Hirami does teach the claimed invention.  Sichaun teaches a rack transport unit configured to transport a sample rack holding a plurality of first sample containers along a transport path, and sequentially position the first sample containers, while held in the sample rack, on the transport path which moves under a suction position (Sichuan teaches rack transport unit 4 which moves along a transport path and positions the rack at various positions along the transport path, including under the suction position 101; Fig. 1, 4 [43, 52]. The rack transport device of Sichuan would transfer the tubes in the rack in a sequential manner to be suctioned as the entire point of each of the tubes set into the analysis device of Sichuan is to be suctioned and analyzed by the devices shown in figures 1-2 of Sichuan.); and a sample transport unit in which a second sample container other than the first sample containers transported by the rack transport unit is received, the sample transport unit configured to transport the installed sample container from a sample receiving position to the suction position provided on the transport path, where the sample transport unit comprising a holding member configured to hold the second sample container (Sichuan teaches sample transport unit 3/302 which moves a sample container to suction position 101; [44, 46, 50]).   Sichuan does not specifically teach that the rack transport unit positions the sample containers held in the sample rack at the suction position provided on the transport path where the suction nozzle is located.  However, Hirami teaches the analogous art of a sample analyzer (Hirami; Fig. 2) with a rack transport unit which sequentially positions each sample container held by the sample rack at a suction position by the suction nozzle (Hirami teaches transport unit 103 which moves the rack to suction position 111 where the container held by the rack is suctioned by suction nozzle 110; Fig. 2 [40, 43, 44, 73]. Hirami teaches that each sample container in the rack is aspirated sequentially one after another at the dispensing position; [44]. Further, the rack transport device of Hirami would transfer the tubes in the rack in a sequential manner to be suctioned as the entire point of each of the tubes set into the analysis device of Hirami is to be suctioned and analyzed by the devices shown in figure 2 of Hirami). It would have been obvious to one of ordinary skill in the art to have modified the rack transport unit and suction nozzle of Sichuan to have moved the container, using the rack transport unit, directly to the suction position and to use the suction nozzle to suction out of the container in the rack as in Hirami because Hirami teaches that it is well known to use a rack transport device to directly move a sample rack to a suction position at which the suction nozzle aspirates the sample (Hirami; Fig. 2 [40, 43, 44]).  Further, one of ordinary skill in the art would have found it obvious to have simplified the device of Sichuan by removing the additional tube transport device 2/202 which moves the tube from the rack to the suction position of Sichuan by just directly moving, using the rack transport unit, the rack holding the tube to the suction position for suctioning by the suction nozzle as in Hirami because this would create a simplified device with less moving parts while achieving the same function of aspirating from the tube in the sample rack, and further would provide the advantage of saving time by not having to remove/replace the tubes from/to the rack as they are undergoing suction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798